Citation Nr: 1116609	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's bilateral glaucoma, right eye injury residuals, and post-operative right eye cataract residuals for the period on and after June 10, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1994 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing at the RO in July 1996.

The issue on appeal was previously before the Board in October 2003, March 2006, May 2008 and June 2009.  It was remanded each time for additional evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

When the issue was last before the Board in June 2009, it was remanded in order to obtain a VA eye examination which was to include field of vision testing.  It was specifically directed that the examiner must measure the Veteran's field of vision using a Goldmann Perimeter Chart utilizing a 3 millimeter white test object that charts at least 16 meridians 22.5 degrees apart (with at least two tests per eye and preferably three).  A VA examination was conducted in June 2010 and an addendum to the examination report was prepared in August 2010.  The reports indicate that Goldmann visual field testing was conducted.  The actual examination report for the visual field testing apparently documents the results of two tests.  Significantly, it is not apparent to the Board if the testing was conducted two times for one eye or that both eyes were only tested once for visual field.  Regardless, the Board finds that its June 2009 remand instructions were not complied with concerning testing of the Veteran's visual field.  The Board is well aware that the issue on appeal has been remanded several times in the past and regrets that, once again, the claim must be remanded.  However, the Board does not have discretion with regard to this remand.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a suitably qualified health care professional and request that the examiner measure the Veteran's field of vision for both eyes using a Goldmann Perimeter Chart (utilizing the appropriate test object set out under 38 C.F.R. § 4.77) that charts at least 16 meridians 22.5 degrees apart for each eye (with at least two tests per eye and preferably three).  The examiner must assess and discuss any associated impairment of visual acuity found on examination.  

2.  After the above development has been completed, review all the evidence of record in readjudicating the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

